Title: To James Madison from Philip Mazzei, 13 June 1779
From: Mazzei, Philip
To: Madison, James



Dear Sir,
Hob’s Hole, June 13th. 1779.

There was in the copy of the Cipher you gave me twice 8. It may perhaps be so in my original. I have converted one of the 2 in 81. I have likewise added the j besides the v, & so completed the Alphabet consisting of 26 letters, & not of 24. I wish therefore that you will keep the inclosed, & destroy the other, to avoid misunderstanding.
I have put my papers with a 4 pounds ball in a bag to be thrown overboard, if prudence should require it; but I have first made an extract, & have interlined it in old papers of private accounts &c, which I don’t think would be taken from me, as both figures & words are masked in a manner as to give no suspicion; & it will be necessary the assistance of my memory to recollect myself the originals they represent. In case I should sink the papers & escape, the said memorandum will enable me to act while I am waiting for the copies of my Commissions & Instructions, the sending of which I hope you will not neglect. These, I suppose, could be amended & improved in proportion to the amendment & improvement of your venerable board. If such a thing was to happen (which I ardently wish for the public good) pray, have my observations upon them considered, & that use made of them which you think they deserve. I hope you will believe me when I tell you, that the greatest inducement for a Sovereign to grant a loan of good [gold?] & silver will be the prospect of great part of the money remaining in his Dominions. Success in this scheme will afford us a great & sudden relief. Therefore all proper means ought to be used to promote it. Among the steps, which could be taken to defeat the scheme, I cannot think of one more effectual, than that of sending out 2. Agents, one to a place to borrow the money, & one to spend it in another. However well disposed the Gran-duke, or the Genoese might be to lend us money, I am confident that as soon as they know, that part of it is to be drawn in favour of another part of Europe to pay for things, which could have been bought in their Country, they would withdraw highly, & in my opinion justly, disgusted. I told you already, that I ought to have been furnished with a copy of the invoice given to Mr. Smith, with a power to purchase on equal terms (’though at this juncture it would have been proper, in order to obtain our end, not to stand upon trifles) & if such articles, as we are in want of, are not to be got there, our intention would produce a good effect, & I could then with propriety say that such things must be purchased elsewhere immediately, & untill they could be manufactured in their Country. The late Governor, Mr. Page, & you agreed in January last, that, in good policy as well as gratitude, as much money as it was necessary to employ in goods, was to be layed out in the country of the Lender, or Lenders. If prudence & common sense are to be given up, & the interest of the Country sacrificed to gratify the humour & spleen of narrow-minded & ill-disposed men, we are in a really bad condition. It is a melancholy reflection, that the men, who have caused obstacles to be put in the way, are those better acquainted than others with the difficulty of borrowing money, & the disposition of men to trust thousands in goods rather than £50. in cash. A Sovereign has a much greater interest to find market for the manufacturies of his Country, & especially where they are almost on the ground for want of a market. Pray, remove the obstacles, rather help me, & instruct me about a banker to keep your money, & accept & pay your bills’ in case I should succeed. I told you, that if I should not, I will publish a factum, in which no circumstance shall be omitted, & the Actors shall be justly described. I really think, that both my honour & regard to my Friends would require it, & I feel that my personal resentment would have a small share in it in comparison to the sensibility for the public good. I don’t doubt but I should make some impression, as I am confident that I shall have in my power to render, exclusive of that, essential services to the Country. I leave to your prudence to make a proper use of this letter, but as to Mr. Jefferson & Mr. Page I wish they will take the trouble to read it, & consult with you on quid agendum. I refer y[ou] to Mr. Page for an information abt. Capn. Wood[ford’]s fate. Remember me to our Friends, & believe me most sincerely,
dr. Sir, Your most Obliged & Obedt. Servt.
Ph. Mazzei

17. do. Near Urbana.

We are here stopped, & probably shall be obliged to go back. It is reported that several privateers are in the bay, & have done a great deal of mischief, which cannot be avoided as long as your men of war are most usefully, honorably, & patriotically employed in fishing oisters. The season is so advanced, that I am much uneasy abt. the cloathing for the army, & I think it will be prudent, as soon as I get to Paris, to persuade my acquaintances to become adventurers by sending on the terms proposed the articles you want for it, least it should be too late when I get to Tuscany.

